Appellee sued appellant to recover damages alleged to have been occasioned by a collision between appellee's automobile and a motortruck driven by appellant.
Appellant answered by general demurrer, special exceptions, general denial, and specially that appellee was guilty of contributory negligence by reason of which he was not *Page 1118 
entitled to recover, and by cross-action sought to recover of appellee damages alleged to have been sustained to his truck.
The case was tried to a jury upon special issues, fifty-eight in number. Upon the answers of the jury, judgment was rendered in favor of the defendant appellant, but, upon motion of the plaintiff appellee, that judgment was set aside and judgment entered for appellee in the sum of $5,650.
Appellant's motion for a new trial was overruled, and he brings this appeal.
Appellee admits that there is fundamental error in the record and that because of same, the judgment should be reversed. Accordingly the judgment is reversed, and the cause remanded for another trial.